Case 1:19-cv-01088-STA-jay Document 1-2 Filed 05/10/19 Page 1 of 18                                        PageID 5

                                                                      Service of Process
                                                                      Transmittal
                                                                      05/02/2019
                                                                      CT Log Number 535406412
  TO:     Jennifer Lauro
          The Hanover Insurance Group
          N-430, 440 Lincoln St
          Worcester, MA 01653-0002

  RE:     Process Served in Tennessee

  FOR:    Massachusetts Bay Insurance Company (Domestic State: NH)




  ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

  TITLE OF ACTION:                COX-MCCARVER PARTNERSHIP, PLTF. vs. MASSACHUSETTS BAY INSURANCE COMPANY,
                                  DFT.
  DOCUMENT(S) SERVED:             LETTER, CIVIL SUMMONS, COMPLAINT, EXHIBIT(S)
  COURT/AGENCY:                   Madison County Chancery Court, TN
                                  Case # 77586
  NATURE OF ACTION:               Insurance Litigation
  ON WHOM PROCESS WAS SERVED:     C T Corporation System, Knoxville, TN
  DATE AND HOUR OF SERVICE:       By Certified Mail on 05/02/2019 postmarked on 04/30/2019
  JURISDICTION SERVED :           Tennessee
  APPEARANCE OR ANSWER DUE:       Within 30 days from the date this summons is served upon you
  ATTORNEY(S) / SENDER(S):        J. BRANDON McWHERTER
                                  GILBERT McWHERTER SCOTT BOBBITT PLC
                                  341 Cool Springs Blvd., Suite 230
                                  Franklin, TN 37067
                                  615-354-1144
  ACTION ITEMS:                   CT has retained the current log, Retain Date: 05/02/2019, Expected Purge Date:
                                  05/07/2019

                                  Image SOP

                                  Email Notification, Service of Process ogclitmail@hanover.com

  SIGNED:                         C T Corporation System
  ADDRESS:                        300 Montvue RD
                                  Knoxville, TN 37919-5546
  TELEPHONE:                      312-345-4336




                                                                      Page 1 of 1 / HP
                                                                      Information displayed on this transmittal is for CT
                                                                      Corporation's record keeping purposes only and is provided to
                                                                      the recipient for quick reference. This information does not
                                                                      constitute a legal opinion as to the nature of action, the
                                                                      amount of damages, the answer date, or any information
                                                                      contained in the documents themselves. Recipient is
                                                                      responsible for interpreting said documents and for taking
                                                                      appropriate action. Signatures on certified mail receipts
                                                                      confirm receipt of package only, not contents.
                    Case                                             I
                           1:19-cv-01088-STA-jay Document 1-2 Filed 05/10/19
                                                                           to Page 2 of 186 U.S,
                                                                                             PageID   6 pitnev bowk
                                                                                                 POSTAGE»
         Department of
    TN   Commerce &
                                                                           CO

         .Insurance                                                              i
                                                                                         3
                                                                                         o
                                                                                         H
                                                                                         co
                                                                                                ftp
                                                                                              i ZIP 37243
         Service of Process
         500 James Robertson Parkway
                                                                                 I       2
                                                                                         u.   ; 02 4W    $ 007.75°
                                                                                              \ 0000346000 APR 30 2019
         Nashville, Tennessee 37243
                                           7017 1450 0002 1334 7636



                                           701? 1450 0002 1334 7638     04/23/2019
                                       I   MASSACHUSETTS BAY INSURANCE COMPANY
                                           300 MONTVUE RD, C/O C T COP°
                                           KNOXVILLE. TN 37919-5546




    i                                                                                <

                                                     379i3$554S C033

>                                                                                                                        t
Case 1:19-cv-01088-STA-jay Document 1-2 Filed 05/10/19 Page 3 of 18         PageID 7



                             STATE OF TENNESSEE
                     Department of Commerce and Insurance
                        500 James Robertson Parkway
                            Nashville, TN 37243-1131
                       PH - 615.532.5260, FX - 615.532.2788
                              Jerald.E.Gilbert@tn.gov

April 23, 2019



Massachusetts Bay Insurance Company                   Certified Mail
300 Montvue Rd, C/O C T Corp.                         Return Receipt Requested
Knoxville, TN 37919-5546                              7017 1450 0002 1334 7838
NAIC # 22306                                          Cashier #43927


Re:   Cox-Macarver Partnership V. Massachusetts Bay insurance Company

      Docket #77586

To Whom It May Concern:
Pursuant to Tennessee Code Annotated § 56-2-504 or § 56-2-506, the Department of
Commerce and Insurance was served April 22, 2019, on your behalf in connection with the
above-styled proceeding. Documentation relating to the subject is herein enclosed.

Jerald E. Gilbert
Designated Agent
Service of Process

Enclosures

cc: Chancery Court Clerk
    Madison County
    100 East Main Street, #200
    Jackson, Tn 38301




 i
            Case 1:19-cv-01088-STA-jay Document 1-2 Filed 05/10/19 Page 4 of 18                                                                   PageID 8
           Madison County
           Chancery Court                                   State of Tennessee                                                                  Case Number
          Jackson, Tennessee
                                                                      Civil Summons
                                                                                      page 1 of1
               COX-McCARVER PARTNERSHIP v. MASSACHUSETTS BAY INSURANCE COMPANY

Serve On:
MASSACHUSETTS BAY INSURANCE COMPANY
500 James Robertson Parkway
Nashville, TN 37243-0565
PLEASE SERVE THROUGH THE
COMMISSIONER OF INSURANCE
You are hereby summoned to defend a civil action filed against you in Circuit Court, Sevier County, Tennessee. Your defense must be made within
thirty (30) days from the date this summons is served upon you. You are directed to file your defense with the clerk of the court and send a copy to
the plaintiffs attorney at the address listed below. If you fail to defend this action by the below date, judgment by default may be rendered against
you for the relief sought in the complaint.

Issued:
                                                                                               Clerk / Deputy Clerk
Attorney for Plaintiff:        J. Brandon McWherter. Gilbert Russell McWherter Scott Bobbitt PLC
                               341 Cool Springs Blvd., Suite 230. Franklin TN 37067

                                              NOTICE OF PERSONAL PROPERTY EXEMPTION
TO THE DEFENDANTS): Tennessee law provides a ten thousand dollar ($10,000) personal property exemption as well as a homestead exemption
from execution or seizure to satisfy a judgment. The amount of the homestead exemption depends upon your age and the other factors which are
listed inTCA §26-2-301. If a judgment should be entered against you in this action and you wish to claim property as exempt, you must file a
written list, under oath, of the items you wish to claim as exempt with the clerk of the court. The list may be filed at any time and may be changed by
you thereafter as necessary: however, unless it is filed before the judgment becomes final, it will not be effective as to any execution or garnishment
issued prior to the filing of the list. Certain items are automatically exempt by law and do not need to be listed; these include items of necessary
wearing apparel (clothing) for your self and your family and trunks or other receptacles necessary to contain such apparel, family portraits, the family
Bible, and school books. Should any of these items be seized you would have the right to recover them. If you do not understand your exemption
right or how to exercise it, you may wish to seek the counsel of a lawyer. Please state file number on list.
Mail list to                                                                 Clerk,                                County


                                                         CERTIFICATION (IF APPLICABLE)
                                                             Clerk of                             County do certify this to be a true and correct copy of the original
summons issued in this case.
Date:
                                                         Clerk / Deputy Clerk
OFFICER'S RETURN: Please execute this summons and make your return within ninety (90) days of issuance as provided by law.
I certify that I have served this summons together with the complaint as follows:


Date:                                                                                 By:
                                                                                            Officer, Title

RETURN ON SERVICE OF SUMMONS BY MAIL: I hereby certify and return that on                                                   I sent postage prepaid, by registered return
receipt mail or certified return receipt mail, a certified copy of the summons and a copy of the complaint in the above styled case, to the defendant
_____________________. On                                       I received the return receipt, which had been signed by                        on
The return receipt is attached to this original summons to be filed by the Court Clerk.

Date:
                                                                                 Notary Public / Deputy Clerk (Comm. Expires                               )

Signature of Plaintiff                                                        Plaintiffs Attorney (or Person Authorized to Serve Process)
                                                                   (Attach return receipt on back)_______________________


ADA: Ifyou need assistance or accommodations because ofa disability, please call                                         ADA Coordinator, at( )

                                                                                                                                                               Rev. 03/11
  \. 1:19-cv-01088-STA-jay Document 1-2 Filed 05/10/19 Page 5 of 18
Case                                                                                    PageID 9




             IN THE CHANCERY COURT OF MADISON COUNTY, TENNESSEE


 COX-MCCARVER PARTNERSHIP,

                Plaintiff,

 v.                                                                No.
                                                                   JURY DEMAND

 MASSACHUSETTS BAY INSURANCE
 COMPANY,
                                                                                 FILED .
                Defendant.                                          TIME:___ 3-i_S^5L
                                                                               TOC ovizow
                                         COMPLAINT

                                                                               DEPUTY         —’
        COMES NOW the Plaintiff, Cox-McCarver Partnership, and for its Complaint'against

 Massachusetts Bay Insurance Company would state and show as follows:

                                PARTIES AND JURISDICTION

         1.     Cox-McCarver Partnership (“Plaintiff”) is a partnership comprised oftwo partners,

 Flint Cox, a resident of the State of Tennessee and The Kay Cox Trust. The Kay Cox Trust has

 co-trustees, Flint Cox and Kristi Cox McCarver, both of which are residents of the State of

 Tennessee. At all times relevant hereto, Plaintiff owned the commercial building located at or

 around 71 Wisteria St., Jackson, Tennessee (the “Insured Premises”).

        2.      Massachusetts Bay Insurance Company (“Defendant5’) is an insurance company

 conducting business in the State of Tennessee, including Madison County, Tennessee. Defendant

 is a corporation formed under the law's of the State of Massachusetts with its principal place of

 business located at 440 Lincoln Street, Worcester, Massachusetts. Defendant is a subsidiary of

 the Hanover Insurance Group.



                                                 1
Case 1:19-cv-01088-STA-jay Document 1-2 Filed 05/10/19 Page 6 of 18                        PageID 10




          3.      This Complaint originates as the result of a storm event that damaged the building

  located at the Insured Premises, and Defendant’s wrongful failure and refusal to promptly and felly
                                                                                v
  pay Plaintiff for the insured losses it sustained.

         4.       Jurisdiction and venue are appropriate in this Court.

                                                 FACTS

          5.      At all times relevant hereto, Plaintiff was an insured policyholder pursuant to an

  insurance contract whereby Defendant agreed to insure the building located on the Insured

  Premises against property damage, bearing Policy No. ZD5 9592403 05 (the “Policy”).

  6.     At all times relevant hereto, commercial buildings were located on the Insured Premises

  with two primary types of low-slope roofing, including sections with a built-up roof and a section

  with an EPDM roof system with gravel ballast. Below is an aerial photograph ofthe building:




                                                       2
                                                 •?


Case 1:19-cv-01088-STA-jay Document 1-2 Filed 05/10/19 Page 7 of 18                          PageID 11




         7.      The Policy provided insurance coverage for loss or damage to the building located

  on the Insured Premises.

         8.      The Policy is an “all risk” policy, which means that it provided insurance coverage

  for all risks of direct physical loss to covered property unless the loss is specifically excluded or

  limited by the Policy.

         9.      As set forth in the Policy's declarations, coverage for the building on the Insured

  Premises was on a “replacement cost” valuation basis, which means that coverage is provided on

  a replacement cost basis without deduction for depreciation.

          10.    Pursuant to the Policy and at all times relevant to this Complaint, Plaintiff paid a

  premium to Defendant in exchange for insurance coverage as set forth in the Policy. Plaintiff paid

  the required premiums at all times relevant to this Complaint.

          11.    On December 28, 2016, a severe storm event with large hail struck the building

  located on the Insured Premises, causing substantial damage. On March 27,2017, a second hail

  storm struck the building, causing additional damage. The aforementioned storm damage shall

  hereafter be referred to as the “Loss”.

          12.    Below is an exemplar photo of the hail damage to the roof of the building on the
  Insured Premises caused by the Loss:
Case 1:19-cv-01088-STA-jay Document 1-2 Filed 05/10/19 Page 8 of 18                        PageID 12




         13.     As a result of the Loss, the building located on the Insured Premises suffered

  immediate and direct physical loss, including, but not limited to, damage to the ioof.

         14.     Upon discovery of the damage, Plaintiff promptly reported the Loss to Defendant

  on or around April 10,2017.

         15.     The Policy was in full force and effect at the time of the Loss, and the Loss is a
  compensable claim under the terms of the Policy. As it relates to the Loss, there is no applicable

  exclusion.

          16.    After the Loss and after reporting the claim, Plaintiff fulfilled all duties imposed
  upon it by the Policy.

          17.    In May 2017, Defendant assigned an adjuster, Gary Barkman, to handle the claim.

  On May 8,2017, Mr. Barkman advised that Hanover had retained Steve Horridge to complete an

  “engineering inspection” of the Insured Premises.

          18.    Mr. Horridge inspected the Insured Premises on May 15,2017. At the time of his

  inspection, Mr. Horridge was not licensed as an engineer in the State of Tennessee.

         19.     On May 31, 2017, Plaintiff inquired with Mr. Barkman as to whether Defendant

  had received a copy of Mr. Horridge's report. Mr. Barkman responded on June 2, 2017 and

  advised that he had discussed the inspection with “the engineer” but had not received a report On

  June 26, 2017, Mr. Barkman advised that he was “awaiting engineering report that should be
  received later this week.”

         20.     On August 9, 2017, Plaintiff inquired again about the status of Mr. Horridge’s

  report. On August 22, 2017, Mr. Barkman responded that he was still awaiting receipt of the




                                                   4
Case 1:19-cv-01088-STA-jay Document 1-2 Filed 05/10/19 Page 9 of 18                        PageID 13




  report. In October 2017, another request was made for the production of Mr. Hoiridge’s report,

  but Mr. Barkman had no new information to provide.

         21.     On February 22,2018, Plaintiff reminded Defendant, via Mr. Barkman, that it had

  not yet received the previously requested certified copy of the insurance policy or the report from

  the engineer that inspected the Insured Premises on Defendant’s behalf. Defendant did not respond.

         22.     On March 14, 2018, Plaintiff again asked that Defendant produce a copy of the

  engineer’s report and also requested that the claim be expedited due to leakage into the building.

  Defendant did not respond:

         23.     By letter dated July 18, 2018, Plaintiff, through counsel, followed up again to

  request a status update on the claim, to inquire when payment would be made, and to again request

  a copy of Mr. Hoiridge’s report.

         24.     Having received no response, Plaintiff’s counsel sent a follow-up communication

  to Defendant on July 27, 2018 to again request a response. Defendant, through Mr. Barkman,

  responded on August 1,2018 that he was still awaiting receipt of Mr. Horridge’s report and that

  he should have it by the following day.

         25.     On August 1, 2018, Plaintiff requested that Defendant provide an estimate of the

  loss. Defendant did not respond to that request and has never produced an estimate for the repair

  costs associated with the Loss.

         26.     On August 6,2018, Defendant finally produced a copy of Mr. Horridge’s report,

  which was dated March 17, 2018, ten months after his inspection. In his report, Mr. Horridge

  acknowledged “hail impacts to the roof systems on the property,” and opined that it was impossible

  for him to determine the date of the event that caused the hail impacts. Mr. Horridge also

  acknowledged the largest hail to have struck the property occurred on December 28, 2016.


                                                   5
Case 1:19-cv-01088-STA-jay Document 1-2 Filed 05/10/19 Page 10 of 18                        PageID 14




  Additionally, Mr. Horridge concedes in his report that there were multiple hail “impacts per square

  that are indicative of damage associated with that of hail.”

         27.     Mr. Horridge’s report identifies he has an engineering license in Tennessee.

  However, Mr. Horridge was not licensed as an engineer in-Tennessee until March 20,2018, ten

  months after he inspected die Insured Premises and three days after he signed and sealed his report.

  Mr. Horridge was not licensed at the time he inspected the Insured Premises, nor at the time he

  prepared and disseminated his “engineering report.”

         28.     Defendant knew Mr. Horridge was not licensed as an engineer and intentionally

  delayed handling Plaintiffs claim in hoges that Mr. Horridge would be licensed and that it could

  rely on Mr. Horridge’s biased opinions. In fact, during a phone conversation, Mr. Barkman advised

  Plaintiffs representative that Mr. Horridge would say whatever he wanted him to say.

          29.    On August 22, 2018, Plaintiff provided a report to Defendant authored by Tom

  limiter of Forensic Building Science and Robert Hinojosa, P.E., which details the substantial hail

  damage to the Insured Premises caused by the Loss.

          30.    In October 2018, Plaintiff offered for its consultants, Mr. Irmiter and Mr. Hinojosa,

  to meet with Defendant’s consultant, Mr. Hoiridge, at the Insured Premises or to discuss the claim

  via a conference call. A follow-up offer was made in November 2018, but Defendant has never

  responded to Plaintiffs offers for the meeting.

          31.     On November 12, 2018, Plaintiff provided Defendant with a report authored by

  another engineer, Steve Prosser, who also concluded that the building at the Insured Premises was

  severely damaged by hail as a result of the Loss.

          32.     On November 20,2018, Defendant, through Mr. Barkman, promised to check with

  Mr. Horridge’s calendar and provide date options the following week for a meeting among the


                                                    6
Case 1:19-cv-01088-STA-jay Document 1-2 Filed 05/10/19 Page 11 of 18                         PageID 15




  experts. Unfortunately, Mr. Barkman never responded. On November 27,2018 and December 3,

  2018, Plaintiff again sought to schedule a call between the experts as soon as possible. Mr.

  Barkman never responded.

           33.   On December 3,2018, Plaintiff provided Defendant with an estimate of the costs .

  necessary to repair the damage caused to the exterior of the Insured Premises by the Loss.

  Defendant has not responded to the estimate.

           34.   To date, Defendant has not paid Plaintiff anything for the Loss.

           35.   To date, Defendant has made no decision on the claim, but instead has engaged in

  a pattern of delay in an apparent hope that Plaintiff would just abandon its claim.

           36.   Defendant has never issued a reservation of rights letter to Plaintiff regarding this

  claim.

           37.   Defendant has never sent a single letter to Plaintiffregarding the claim, instead only

  periodically responding with short emails containing no substantive response to the claim.

           38.   Plaintiff has had numerous experts inspect the Loss, all of which have concluded

  that the Insured Premises was damaged by hail.
                                                                  *
           39.   Defendant’s own expert has acknowledged hail damage to the Insured Premises,

  but Defendant has made no payments whatsoever for the acknowledged damage.

           40.   Defendant has refused to state when payment would be made, how much will be

  paid, and the basis of that decision.

           41.   The Policy has a contractual limitations period requiring that any legal action must

  be brought within two years of the date on which the direct physical loss occurred. On December

  27,2018, Plaintiff and Defendant entered into a Tolling Agreement which provided that the time

  period between December 27,2018 and February 28,2019, plus an additional three business days


                                                   7
Case 1:19-cv-01088-STA-jay Document 1-2 Filed 05/10/19 Page 12 of 18                           PageID 16




  following February 28, 2019, would “not be included in determining the applicability of any

  defense” based on the lapse of time, including statutes of limitations, any contractual limitations

  periods, etc. A copy of the Tolling Agreement is attached hereto as Exhibit “A”.

          42.      Despite the fact that Plaintiff has fulfilled all duties imposed upon it by Defendant

  and is at no fault in this matter, Defendant has failed to fully and promptly pay Plaintiffs claim

  for insurance proceeds.
          43.      To date, Defendant has failed to fully and properly pay Plaintiffs claim as required

  by the Policy.

          44.      There is no reasonable coverage dispute or other justifiable reason for Defendant’s

  failure to pay Plaintiffs claim associated with the damage sustained.

          45.      Defendant’s failure to timely pay Plaintiff the amount owed pursuant to the Policy

  is without justification.

          46.      Defendant’s failure to pay the money and benefits due and owing Plaintiff under

  the Policy has caused it to initiate this lawsuit to recover the insurance proceeds to which it is

  entitled.

          47.      As a direct and proximate cause of Defendant’s actions/inactions, Plaintiff has

  sustained substantial compensable losses, including all amounts due Plaintiff under the Policy and

  other such costs and expenses incurred as a result of Defendant’s wrongful conduct.

                                         CAUSES OF ACTION

  Count I - Breach of Contract (against Defendant!

          48.      The allegations contained in the preceding paragraphs of this Complaint are

  incorporated herein by reference, as if set forth verbatim.

          49.      The Policy is a binding contract and is supported by valid consideration.


                                                     8
Case 1:19-cv-01088-STA-jay Document 1-2 Filed 05/10/19 Page 13 of 18                         PageID 17




         50.     Defendant is in total, material breach of the Policy, and Defendant is liable to

  Plaintiff under the Policy for the Loss. Specifically, Defendant breached its contract with Plaintiff

  by its failure and refusal to fully and promptly pay the amounts owed to Plaintiff as a result of the

  Loss as required by the terms of the Policy.

         51.     As a result of Defendant’s breach of contract, Plaintiff has sustained substantial

  compensable losses for the amounts claimed under the Policy, including but not limited to the

  replacement cost value and/or actual cash value of the damage to the building located on Insured

  Premises, as well as consequential damages, plus interest thereon.

          52.    Defendant’s actions and breaches have further caused Plaintiff great and substantial

  harm due to the fact that it has been unable to replace much of the damage caused by the Loss as

  a result of the financial hardship unduly placed upon it as a direct and proximate result of

  Defendant’s failure to pay Plaintiff the proper amounts as required by the Policy.

          53.    Defendant is liable to Plaintiff for its losses.

          54.    Defendant’s breach of contract was intentional, fraudulent, malicious, and/or

  reckless, therefore justifying an award of punitive damages. See, e.g., Riad v. Erie Ins. Exchange,

  436 S.W.3d 256, 276 (Tenn. Ct. App. Oct. 31, 2013). Specifically, Defendant intentionally,

  fraudulently, maliciously, and/or recklessly: (1) failed to effectuate a prompt and fair settlement

   of Plaintiff’s claim when liability was clear; (2) refused and failed to conduct a reasonable

  investigation of Plaintiff s claim based on all available information; (3) unjustly refused to pay

  Plaintiffs claim for its own financial preservation with no reasonable or justifiable basis; (4)

  refused and failed to obtain all reasonably available information and generally ignored Plaintiffs

  claim; (5) failed to adopt, implement, and enforce reasonable standards for the prompt

  investigation and settlement of claims arising under its insurance policies; (6) failed to treat


                                                     9
Case 1:19-cv-01088-STA-jay Document 1-2 Filed 05/10/19 Page 14 of 18                          PageID 18




  Plaintiffs interests equal to that of its own; (7) failed to promptly provide Plaintiff with a

  reasonable explanation for its refusal to fully pay Plaintiffs claim; (8) failed to timely and fully

  pay all amounts due and owing under the Policy with no reasonable or justifiable basis; (9) agreed

  and acknowledged there was covered damage to the Insured Premises but then refused to pay

  anything for the damage that was acknowledged; (10) engaged unlicensed and biased consultants

  lo assist with its investigation of the Loss to avoid its payment obligations; (11) delayed its

  handling of the claim and refused to make prompt payments or otherwise conclude its investigation

  and adjustment of the Loss; and (12) engaged in such other acts toward Plaintiff that are contrary

  to the duties owed to Plaintiff. Defendant knew, or reasonably should have known, that Plaintiff

  was justifiably relying on the money and benefits due it under the terms of the Policy.

  Nevertheless, acting with conscious disregard for Plaintiff’s rights and with the intention of

  causing or willfully disregarding the probability of causing unjust and cruel hardship on Plaintiff,

  Defendant consciously refused to fully compensate Plaintiff for its losses, and withheld monies

  and benefits rightfully due Plaintiff. In so acting, Defendant intended to and did injure Plaintiff in

  order to protect its own financial interest and should be punished. Plaintiff seeks, and is entitled

  to, punitive damages.

         WHEREFORE, as a result of the foregoing, Plaintiff would respectfully request that proper

  process be issued and served on Defendant requiring it to answer or otherwise respond in the time

  period allotted by law, and that this Honorable Court award judgment against Defendant as

  follows:

         A.      For compensatory damages not to exceed $3,000,000.00;
         B.      For punitive damages not to exceed $10,000,000, or such other amount authorized

                 by law or as the jury may find appropriate;


                                                    10
Case 1:19-cv-01088-STA-jay Document 1-2 Filed 05/10/19 Page 15 of 18                      PageID 19




        C.     For all costs incurred as a result of this action;

        D.     For pre- and post-judgment and interest; and

        E.     For such other further and general relief as this Court deems just and equitable.

                                         JURY DEMAND

        Plaintiff demands a jury.

                                                       Respectfully submitted,

                                                       GILBERT McWHERTER
                                                       SCOTT BOBBITT PLC




                                                       J. BRANDON McWHERTER #21600
                                                       bmcwherter@gilbertfinn.com
                                                       JONATHAN L. BOBBITT #23515
                                                       jbobbitt@gilbertfirm.com
                                                       341 Cool Springs Blvd., Suite 230
                                                       Franklin, Tennessee 37067
                                                       (615)354-1144

                                                        CLINTON H. SCOTT #23008
                                                        cscotl@gilbertfinn.com
                                                        54 Exeter Rd., Suite D
                                                        Jackson Tennessee 38305
                                                        (731) 664-1340

                                                       Attorneysfor Plaintiff

                                            COST BOND

        This Firm stands as surety for costs in this cause.

                                                        GILBERT McWHERTER
                                                        SCOTT BOBBITT PLC



                                                        J. BRANDON McWHERTER #21600

                                                  11
Case 1:19-cv-01088-STA-jay Document 1-2 Filed 05/10/19 Page 16 of 18                   PageID 20




                                     TOLLING AGREEMENT

           This Tolling Agreement (hereinafter the "Agreement0) is entered into as of
     December 27, 2018, (hereinafter the “Effective Date'), by and between Massachusetts
     Bay Insurance Company (including its affiliates, sister companies, parent companies,
     subsidiaries, etc.) (hereinafter “Mass Bay"), on the one hand, and Cox McCarver LP
     a/k/a Cox McCarver Partnership (Including its affiliates, assigns, partners, owners,
     successors, etc.) (hereinafter "Cox”), on the other hand.

           WHEREAS, Mass Bay provided Cox certain insurance coverage under Policy
     No. ZD5 9502403 05 (hereinafter the “Policy") that insured the structure^) located at 71
     Wisteria St., Jackson, TN, among other locations; and
            WHEREAS, Cox made a claim for payment under the Policy for direct physical
     loss alleged to have been sustained to the building located at or around 71 Wisteria St.,
     Jackson, Tennessee, as a result of damages asserted to have been sustained to the
     building as a result of a hail and wind storm occurring on or around December 28,2016
     (hereinafter the “Insurance Claim"), which Mass Bay designated as Claim No.15-
     00957494; and

            WHEREAS, Cox and Mass Bay have not yet reached an agreement concerning
     the alleged damage, the scope and amount of alleged damages and/or whether any
     coverage exists for these items; and
            WHEREAS, Mass Bay and Cox (singularly “Party” and collectively the "Parties”)
     have not been able to reach a resolution of the Insurance Claim, but desire to enter into
     this Tolling Agreement to avoid premature litigation, to allow Mass Bay additional time to
     complete its investigation of ttle claim, and to allow the Parties additional time to
     conduct settlement negotiations; and

             WHEREAS, pursuant to the terms of this Agreement, Mass Bay has agreed to
      toll any and all limitations and/or time-related defenses that it may or will have to the
      Insurance Claim or any other claims, causes of action, and/or rights that Cox may have
      concerning or relating In any way to the Insurance Claim.
             NOW THEREFORE, in consideration of the mutual promises and agreements
      contained herein, and other good and valuable consideration, the receipt and sufficiency
      of which is acknowledged, the Parties agree as follows:
              1.     Tolling of the Limitations  Periods.
                                     ______________           The period between the Effective
      Date of this Agreement and the Termination Date (as defined below) of this Agreement
      shall not be included in determining the applicability of any defense based on a statute
      of limitations, any contractual limitations periods, any limitations perlod(s) In the Policy
      (including, without limitation, any term in the Policy that requires a legal action to be
      brought against Mass Bay within a certain period of time after the date on which the joss
      occurred), laches, or any defense based on the lapse of time, in any suit oif other:D
      dispute resolution proceeding brought by Cox or such other persons pp^jitities that may J * i^>

                                                                                      MAR 0 I

                                                                            BY:
                                                                                      DiP^c-:yr>~c------ -
Case 1:19-cv-01088-STA-jay Document 1-2 Filed 05/10/19 Page 17 of 18                       PageID 21
                          JN




     be insureds in the Policy. The Parties understand and agree that this Agreement shall
     operate to toll any and alt limitations periods relating in any way to the Insurance Claim
     only between the Effective Date through and including the date on which this
     Agreement Is terminated pursuant to Paragraph 3 of this Agreement (the "Termination
     Date"). Further, the toiling of any time-related defenses shall also extend three (3)
     business days following the Termination Date to allow for the filing of suit if no resolution
     of the matter Is reached during the term of this Agreement.
               2.    No Waiver. The Parties do not waive any claims, defenses, rights, or
     entitlements other than those expressly set forth In this Agreement. Neither this
     Agreement, nor any statement contained herein, constitutes an admission of any fact or
      liability on the part of any Party. Neither this Agreement nor any of the statements
     contained herein may be offered into evidence or otherwise used by any Party in any
     judicial proceeding or other proceeding, other than to enforce this Agreement or to
     contest a motion or defense that relates to whether such proceeding was timely filed.

           3.     Termination.        This Agreement shall terminate on February 28, 2019
     (the Termination Date"). The Parties may mutually agree to terminate or extend this
     Agreement at any time by separate written agreement, which agreement shall specify
     the Termination Date for purposes of Paragraph 1 of this Agreement.
            4.     Notice.        Any notice to be provided to the Parties in connection with
     this Agreement shall be addressed to the Parties' representatives as follows and
     delivered by fax, email, and overnight mail:
            To Cox:                      J. Brandon McWhorter
                                         Gilbert McWherter Scott Bobbitt, PLC
                                         341 Cool Springs Boulevard, Suite 230
                                         Franklin, TN 370Q7
                                         Fax (731) 664-1540
                                         bmcwherter@ailbertfirm.com

            To Mass Bay:                 Gary A. Barkman
                                         Executive General Adjuster
                                         P.O. Box 2226
                                         Forest, VA 24551
                                         Fax (508)926-5788
                                         gbarkman@hanover.com


             5.     Miscellaneous.

                     a.    This Agreement is binding upon and inures to the benefit of the
      Parties, their successors, and assigns.




                                                    2
Case 1:19-cv-01088-STA-jay Document 1-2 Filed 05/10/19 Page 18 of 18                  PageID 22




                  b.  The undersigned agree, represent, and warrant that they have the
     necessary and appropriate authority and capacity to execute this Agreement and to
     make this Agreement fully binding and enforceable.

                  c.    This Agreement shall be governed and controlled by the laws of the
     State of Tennessee, without regard to conflicts of law principles.
                    d.    This Agreement contains the full and complete agreement of the
     Parties concerning the subject matter hereof, and it may not be altered or amended
     except in writing executed by or on behalf of the Parties hereto.
                    e.    This Agreement may. be executed in any number of duplicates,
     originals, or counterparts, each of which shall be deemed an original and taken together
     shall constitute one and the same instrument. Faxed, scanned, or photocopied
     signatures shall be deemed to have the same effect as an original.
                   f.     Nothing herein shall prohibit either Party from filing a lawsuit
     against the other at any time.




                                                 3
